PER CURIAM.
This cause came on to be heard and considered on the record and on the briefs and oral arguments of the attorneys for the contending parties;
And it appearing that, for the reasons well stated in the oral opinion of the District Court in which supporting authorities were cited, the order entered by the District Court sustaining the motion of the appellee, defendant below, to quash the summons was properly and providently granted;
The order quashing the summons and holding it for naught is affirmed.